                        Case 1:19-cr-00869-ER Document 89 Filed 06/08/21 Page 1 of 2




       (212) 373-3250

       (212) 492-0250

       lreisner@paulweiss.com


                 June 8, 2021


See last page.
                 Via ECF

                 Honorable Edgardo Ramos
                 United States District Judge
                 United States Courthouse
                 40 Foley Square
                 New York, NY 10007

                                Re:    United States v. Neil Cole,
                                       19 Cr. 869 (ER)

                 Dear Judge Ramos:

                                We respectfully request clarification from the Court as to whether the
                 Scheduling Order dated February 18, 2020 remains in place, including the government’s
                 obligations to make Giglio disclosures and to produce 3500 material, a witness list and
                 exhibits four weeks before trial. The Order entered by the Court earlier today stayed the
                 “deadline for motions in limine and proposed voir dire, jury instructions, and verdict
                 sheets,” but did not address the deadlines set forth in the February 18, 2020 Scheduling
                 Order. We respectfully submit that the government should be required to comply with
                 those deadlines and that any failure to do so will unfairly prejudice Mr. Cole.

                                On June 1, 2021, the Court advised the parties that this case had been
                 placed on the trial calendar for July 6, and on June 2, the Court ordered the parties to be
                 “trial ready” by July 6. That same day, the defense made its Rule 16 expert disclosures,
                 which were among the pretrial disclosures covered by the Scheduling Order. The defense
                 did so with the expectation and understanding that the government similarly would
                 comply with its obligations under the same Scheduling Order.
      Case 1:19-cr-00869-ER Document 89 Filed 06/08/21 Page 2 of 2




Honorable Edgardo Ramos                                                                    2


               The defense has been working diligently to ensure that it will be “trial
ready” by July 6, as directed by the Court. That can only happen if the government
adheres to the Scheduling Order agreed to by the parties and entered by the Court,
including making its Giglio disclosures and producing its exhibits and 3500 material four
weeks before the trial ready date. Moreover, as the Court is aware, this case was indicted
more than 18 months ago and the charges involve events that took place in 2013 and
2014, approximately seven to eight years ago. Based on the length of time that has
passed since those events, there is a serious risk that, as memories continue to fade and
relevant documents become unavailable or inaccessible, the defense will lose any
meaningful opportunity to make “effective use” of the Giglio disclosures and other
materials. United States v. Coppa, 267 F.3d 132, 135 (2d Cir. 2001).

                Finally, there is no reason for the government to delay making its pretrial
disclosures other than to gain a perceived tactical advantage at trial, which is not a proper
basis for delay. Indeed, even when requesting that the Court “suspend” the government’s
obligations to produce Giglio material, 3500 material and exhibits, the government
identified no reason other than potential “uncertainty” around the trial date. Given the
length of time the government already has had to prepare for trial (more than 18 months
since indictment), and that the parties have been on notice of the possibility of a third
quarter trial date since March 1, 2021, there is no proper excuse for the government not to
comply with the Scheduling Order.

               For all these reasons, and in particular to avoid further unfair prejudice to
Mr. Cole, we respectfully request that the Court direct the government to comply with the
February 18, 2020 Scheduling Order and to make its Giglio disclosures and produce 3500
material, exhibits and a witness list four weeks before the scheduled trial date. Thank
you for your consideration.



                                        Respectfully submitted,

                                        /s/ Lorin L. Reisner
                                        Lorin L. Reisner
                                        Richard C. Tarlowe
                                             The Government's deadline to make Giglio disclosures and to
cc:    Counsel of Record (by ECF)            produce 3500 material, a witness list, and exhibits, as well as
                                             Defendant's deadline to provide notice of any advice-of-
                                             counsel defense, are hereby stayed. A new deadline will be
                                             set at the June 11, 2021 conference.

                                             So ordered.



                                                        6/8/2021
